Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Threshold Compensation and OLED Anode Reset for a Pixel Circuit and Control Method Thereof.
Claim Objections
Claim 1 is objected to because of the following informalities:  “an light emitting control signal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2014/0111503 A1, hereinafter “Kwon”, in view of Tseng et al., US 2018/0151115 A1, hereinafter “Tseng”, and further in view of Yang et al., US 2018/0374417 A1, hereinafter “Yang”.
	Regarding claim 1, Kwon teaches a pixel circuit (fig. 2, ¶ 61) comprising: a first transistor (M2), a second transistor (M1), a third transistor (M3), a fourth transistor (M4), a fifth transistor (M5), a sixth transistor (M6), an eighth transistor (M7), a ninth transistor (M8), a capacitor (Cst), and a light emitting diode (OLED; also see fig. 2, ¶ 61-63); wherein: a control end of the fourth transistor is configured to input a first scanning signal (scan[i-1]), a first electrode of the fourth transistor is respectively connected to a second electrode of the third transistor, a control end of the first transistor, and a first plate of the capacitor (see fig. 2), a second electrode of the fourth transistor is configured to input a first reference voltage Vref1 (Vint); a cathode of the light emitting diode is configured to input a second power supply (ELVSS); a control end of the sixth transistor is configured to input a light emitting control signal (Em[i]), a first electrode of (see fig. 2), a control end of the third transistor is configured to input a second scanning signal (S[i]); a control end of the second transistor is configured to input the second scanning signal (see fig. 2, M1), a first electrode of the second transistor is configured to input a data signal (see fig. 2, data[j]), a second electrode of the second transistor is respectively connected to a first electrode of the first transistor, a first electrode of the ninth transistor, and a second electrode of the fifth transistor (see fig. 2, note that second electrode of M1 is connected to a first electrode of M8 through M5); a control end of the eighth transistor is configured to input a third scanning signal (EmB), a first electrode of the eighth transistor is configured to input a second reference voltage Vref2 (Vsus), a second electrode of the eighth transistor is respectively connected to a second plate of the capacitor and a second electrode of the ninth transistor (see fig. 2), a control end of the ninth transistor is configured to input the light emitting control signal (gate of M8 receives Em); and a control end of the fifth transistor is configured to input the light emitting control signal (gate of M5 receives Em), a first electrode of the fifth transistor is configured to input a first power supply VDD (ELVDD).
	Kwon does not teach a seventh transistor wherein a second electrode of the fourth transistor is connected to a second electrode of the seventh transistor and a control end of the seventh transistor is configured to input the first scanning signal, and a first electrode of the seventh transistor is respectively connected to an anode of the light emitting diode and a second electrode of the sixth transistor. Kwon also does not specify that the storage capacitor is a polar capacitor.
(fig. 4, M8) wherein a second electrode of the fourth transistor (M6) is connected to a second electrode of the seventh transistor (see the Vinit node) and a control end of the seventh transistor is configured to input the first scanning signal (M6 and M8 share the same scan signal S2), and a first electrode of the seventh transistor is respectively connected to an anode of the light emitting diode and a second electrode of the sixth transistor (second end of M8 is connected to the anode of the LED and the second end of M7).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). As such, one would have been motivated to make such a combination in order to reset the LED in order to ensure that no charge is stored by the LED unit, thus ensuring a higher quality display.
	Kwon and Tseng do not specifically teach that the storage capacitor is a polar capacitor.
(see ¶ 38).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng, as applied above, further with the teachings of Yang. All references require a storage capacitor and Yang further specifies such a capacitor to be a polar energy storage capacitor. One would have been motivated to make such a combination in order to use a proper type of capacitor in manufacturing the pixel circuit and ensure that the capacitor properly holds the required charges.

	Regarding claim 3, Kwon teaches that the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the eighth transistor and the ninth transistor are all P-type transistors or are all N-type transistors (see ¶ 74-75).
	Kwon does not teach the seventh transistor.
	Tseng, however, teaches the seventh transistor as applied above and further teaches that it may be P-type or N-type (see ¶ 51).
	Accordingly, an obvious combination of Kwon and Tseng teaches that all transistor may be P-type or all may be N-type.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches (see ¶ 52). As such, one would have been motivated to make such a combination in order to reset the LED in order to ensure that no charge is stored by the LED unit, thus ensuring a higher quality display.

	Regarding claim 4, Kwon teaches that the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the eighth transistor, and the ninth transistor are all switching transistors (per ¶ 80-86 the M1 and M3-M8 transistor switch on and off according to their gate signals), and the first transistor is a driving transistor (M2 is a drive transistor, ¶ 62).
	Kwon does not teach the seventh transistor.
	Tseng, however, teaches the seventh transistor as applied above and further teaches that it is a switching transistor (see ¶ 51).
	Accordingly, an obvious combination of Kwon and Tseng teaches that the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, and the ninth transistor are all switching transistors, and the first transistor is a driving transistor.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). As such, one would have been motivated to make such a combination in order to reset the LED in order to ensure that no charge is stored by the LED unit, thus ensuring a higher quality display.

	Regarding claim 5, Kwon teaches that the capacitor is an energy storage capacitor (Cst stores electric charges which is a form of energy) and the light emitting diode is an organic light emitting diode (¶ 63).

	Regarding claim 6, Kwon teaches that the first power supply VDD is a positive voltage and the second power supply is a negative voltage (see ¶ 58, note that since voltage is defined as a potential difference which is a relative term the high level of ELVDD is positive and the low level of ELVSS is negative).

	Regarding claim 7, Kwon teaches that a control end of each transistor is a gate of the each transistor, and a first electrode of each transistor is a source of the each transistor, and a second electrode of each transistor is a drain of the each transistor (see the circuit configuration of fig. 2).

claim 8, Kwon teaches that the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the eighth transistor and the ninth transistor comprise any one of a low temperature poly-silicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (see ¶ 76).
	Kwon does not teach the seventh transistor.
	Tseng, however, teaches the seventh transistor as applied above (see ¶ 51).
	Accordingly, an obvious combination of Kwon and Tseng teaches that all transistors of the circuit comprise any one of a low temperature poly-silicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). Note that Kwon teaches the materials that may be used to produce the transistors. In adding the seventh transistor to the circuit of Kwon in view of Tseng, one would have been motivated to produce the seventh transistor from the material taught by Kwon, thereby simplifying the manufacturing of the pixel circuit.
claim 9, Kwon teaches a display panel (fig. 1, element 600), comprising a plurality of pixel circuits (¶ 61) arranged in an array (¶ 54), wherein the pixel circuit comprises the pixel circuit according to claim 1.

	Regarding claim 10, Kwon teaches in fig. 1 a data driver (300), a scanning driver (200) and a light emitting controller (500), a plurality of first scanning signal lines (Scan[i-1], also see fig. 2), a plurality of second scanning signal lines (S[i], see fig. 2), a plurality of third scanning signal lines (EmB[i]), a plurality of data signal lines (data[j]) and a plurality of light emitting control signal lines (Em[i]).

	Regarding claim 11, Kwon teaches that each row of pixel circuits is respectively connected to the scanning driver through a corresponding first scanning signal line, a corresponding second scanning signal line and a corresponding third scanning signal line (¶ 54 and 59, fig. 1 and 2, reverse light emission lines EmB); the scanning driver provides a scanning signal and transmits the scanning signal to the pixel circuit through a scanning signal line; each column of pixel circuits is respectively connected to the data driver through a corresponding data signal line; the data driver provides a data signal and transmits the data signal to the pixel circuit through a data signal line; each row of pixel circuits is respectively connected to the light emitting controller through a corresponding light emitting control signal line; the light emitting controller provides a light emitting control signal and transmits the light emitting control signal to the pixel circuit through the light emitting control signal line (see ¶ 54-59 and fig. 1-2).

claim 12, Kwon teaches a display device (fig. 1, element 10, ¶ 61), comprising the display panel of claim 9.

	Regarding claim 13, Kwon teaches a method for driving (¶ 78-81) the pixel circuit of claim 1, comprising: during an initialization phase (fig. 3, t1), a first scanning signal (S[i-1]) and a third scanning signal (EmB[i]) being both low level signals, a second scanning signal (S[i]) and a light emitting control signal (Em[i]) being both high level signals, a first reference voltage Vref1 (Vint) and a second reference voltage Vref2 (Vsus) utilized to initialize the pixel circuit (¶ 82-83); during a data writing phase (fig. 3, t2), the second scanning signal and the third scanning signal being both low level signals, the first scanning signal and the light emitting control signal being both high level signals, a data signal written into the pixel circuit (¶ 84-85); and during a light emitting phase, the light emitting control signal being a low level signal, and the first scanning signal, the second scanning signal, and the third scanning signal being high level signals, the light emitting diode emitting light (¶ 86).

	Regarding claim 14, Kwon teaches that during the initialization phase, the first scanning signal controls the fourth transistor to switch on; and the first reference voltage Vref1 is utilized to initialize the first plate of the capacitor and the control end of the first transistor through the fourth transistor (¶ 82-83). 
	Kwon does not teach that during the initialization phase, the first scanning signal controls the seventh transistor to switch on; and the first reference voltage Vref1 is utilized to initialize the anode of the light emitting diode through the seventh transistor.

	Accordingly, by combining Kwon and Tseng, the seventh transistor as claimed would have been added to the circuit of Kwon and would have been controlled by scan[i-1] of Kwon. As such the combination of Kwon and Tseng teaches the limitations of this claim.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon and Tseng. Both references teach a pixel circuit which prevents the adverse effects caused by a voltage drop on the power supply line (see Kwon ¶ 92 and Tseng ¶ 25). Tseng further teaches that “the eighth switch transistor may provide the signal on the initialization signal terminal to the first terminal of the light-emitting device, that is an anode of the light-emitting device, under the control of the reset control signal terminal in at least one of the initialization phase and the threshold compensation phase, to reset the anode of the light-emitting device” (see ¶ 52). Note that Kwon teaches the materials that may be used to produce the transistors. In adding the seventh transistor to the circuit of Kwon in view of Tseng, one would have been motivated to produce the seventh transistor from the material taught by Kwon, thereby simplifying the manufacturing of the pixel circuit.

claim 15, Kwon teaches that the third scanning signal controls the eighth transistor to switch on, and the second reference voltage Vref2 is utilized to initialize the second plate of the capacitor (¶ 82, also fig. 3, t1).

	Regarding claim 16, Kwon teaches that during the data writing phase, the second scanning signal controls the second transistor to switch on, and the data signal is written to the first electrode of the first transistor through the second transistor, an electrode potential of the first electrode of the first transistor is Vdata, and an electric potential of the control end of the first transistor equals to Vdata-|Vth|, wherein Vth is a threshold voltage of the first transistor (¶ 84-85; fig. 3, t2).

	Regarding claim 17, Kwon teaches that the third scanning signal controls the eighth transistor to switch on, and the second reference voltage Vref2 is utilized to continuously initialize the second polar plate of the capacitor (¶ 84, also fig. 3, t2).

	Regarding claim 18, Kwon teaches that during the light emitting phase, the light emitting control signal controls the fifth transistor and the ninth transistor to switch on, the first power supply VDD is written to the first electrode of the first transistor and the second polar plate of the capacitor, an electric potential of the first electrode of the first transistor is VDD, and an electric potential of the control end of the first transistor equals to Vdata-|Vth|+VDD-Vref2 (see fig. 3, t3, ¶ 86; note that immediately before t3, the voltage at N4 is Vsus and at N3 is Vdata-Vth (see ¶ 84). As such, at t3, when N4 is connected to ELVDD through M8, the voltage at N3 becomes Vdata-Vth+ELVDD-Vsus. However, since, per ¶ 58, Vsus is set to be substantially equal to ELVDD, the voltage at N3 is simplified to be Vdata-Vth).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Tseng, and Yang as applied above, further in view of Kobayashi, US 2020/0410933 A1, hereinafter “Kobayashi”.
	Regarding claim 2, Kwon, Tseng and Yang do not teach that a voltage value of the first reference voltage Vref1 is less than a voltage value of the second power supply.
	Kobayashi, however, teaches in fig. 4A and ¶ 50 a similar voltage Vini for initializing the anode of an OLED. Furthermore, it is disclosed that Vini is at -5V while ELVSS is at -4V. It other words, Kobayashi teaches that a voltage value of the first reference voltage Vref1 (Vini) is less than a voltage value of the second power supply (ELVSS).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kwon, Tseng and Yang, as applied above, further with the teachings of Kobayashi. Tseng and Kobayashi teach the use of the initialization voltage as taught by Kwon for initializing or resetting the anode of an OLED. Kobayashi further teaches the details regarding the voltage levels required at different supply nodes. As such, one would have been motivated to make such a combination in order to apply the proper levels of voltage. Kobayashi clearly teaches in ¶ 55 that as a result of such a configuration the organic EL element is prevented from emitting faint light in the non-light emission period, and the occurrence of the black floating can be prevented.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621